Name: Commission Regulation (EEC) No 3213/92 of 4 November 1992 fixing the intervention thresholds for oranges, mandarins, satsumas and clementines for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 320/ 135. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3213/92 of 4 November 1992 fixing the intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1992/93 marketing year 1991 /92 marketing year, to 10 % of the average produc ­ tion intended to be consumed fresh in the last five marketing years for which data are available ; whereas, however, pursuant to Article 3 of Regulation (EEC) No 1123/89, the quantities of mandarins, satsumas and Clementines delivered for processing under Council Regu ­ lation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges (6), as last amended by Regulation (EEC) No 3848/89 Q, are to be treated as production intended to be consumed fresh for the purposes of fixing the intervention thresholds for those products ; Whereas the intervention thresholds for the products in question should be fixed for the 1992/93 marketing year, in accordance with the abovementioned provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1992/93 marketing year shall be as follows :  oranges : 1 179 400 tonnes  mandarins : 33 900 tonnes  satsumas : 35 800 tonnes  Clementines : 112 900 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Articles 16 a (5) and 16 b (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6 b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 (4), and in particular Article 1 (3) thereof, Whereas, pursuant to Article 1 ( 1 ) of Regulation (EEC) No 2240/88 , the intervention threshold for oranges is to be equal, as from the 1991 /92 marketing year, to 10 % of the average production intended to be consumed fresh in the last five marketing years for which data are available ; whereas, however, pursuant to Article 2 of Council Regu ­ lation (EEC) No 1123/89 of 27 April 1989 amending Regulation (EEC) No 2601 /69 with respect to the proces ­ sing aid scheme and amending the rules for applying the intervention thresholds for certain fruits (5), the threshold for oranges thus calculated must be increased by a quan ­ tity equal to the average quantity of oranges in respect of which financial compensation was paid during the 1984/85 to 1988/89 marketing years inclusive, pursuant to abovementioned Regulation (EEC) No 2601 /69 ; Whereas pursuant to Article 16 a (2) of Regulation (EEC) No 1035/72, the intervention thresholds for mandarins, satsumas and Clementines are to be equal, as from the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 198, 26. 7. 1988 , p. 9 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . 0 OJ No L 118, 29. 4. 1989, p. 25 . (6) OJ No L 324, 27. 12. 1969, p. 21 . o OJ No L 374, 22. 12. 1989, p. 6 .